DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments/Arguments
Based on Applicant’s amendments, the claims are no longer interpreted under 112f.
Applicant’s amendments overcome the 112 rejections. Therefore, the 112 rejections have been withdrawn. 
Election/Restrictions
Claims 6, 8, 14, and 16 are directed to an allowable product. Claim 13, directed to the invention(s) of Group IV does not include all the limitations of the allowable product claim, therefore it has NOT been rejoined. For example, claim 13 doesn’t claim the dichroic mirror.
This application is in condition for allowance except for the presence of claim 13 directed to an invention non-elected without traverse.  Accordingly, claim 13 has been cancelled.
Allowable Subject Matter
Claims 6, 8, 14, and 16 are allowed. The following is an examiner’s statement of reasons for allowance: The prior art of record (taken alone or in combination) fails to anticipate or render obvious, “a dichroic mirror which combines a long wavelength component of the supercontinuum light serving as Stokes light with the second light flux serving as pumping light… and a movable stage including a motor, controller, and a collimator lens configured to move the movable stage using the motor to adjust a focal point of the Stokes light using the collimator lens based on an intensity of a desired band of a spectrum detected in the spectroscope, and to adjust the focal point of the Stokes light using the collimator lens with respect to but without affecting the pumping light so as to change a combined state between the Stokes light and the pumping light,” in combination with the other claimed limitations.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS L PHILLIPS whose telephone number is (571)270-7021.  The examiner can normally be reached on M, W, Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Kara E. Geisel/               Supervisory Patent Examiner, Art Unit 2877